Title: From George Washington to Robert Morris, 5 February 1777
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters Morris town 5th Feby 1777

I have yours of the 31st ulto and can readily excuse your not answering my letters with regularity, as I know the weight of important Business that lays upon your hands.
The Return of Stores made by Mr Towers is so small that I do not think the immediate removal of them any ways necessary. Besides they are such as will be cheifly taken up by the Troops upon their march. If there are any bulky Articles not likely to be wanted soon, they are better out of the way.
Mr Wallace wrote to Genl Sullivan concerning his plate, and I have desired him to write to Genl Heath and know whether he has got it. You may depend that such Steps shall be taken as will render strict Justice to Mr Wallace and the public.
I perfectly agree in Sentiment with you, that it would be better for every suspicious and dangerous person to be in New York, for which Reason you have liberty to send in Capt. Jones in exchange for Capt. Hallock and Mr palmer for Capt. Dean. If there are any others, taken in Merchantmen, that are not held as prisoners of War, use your own discretion, only endeavour if you can, to procure the liberty of Masters of Ships or other [under] the same Circumstances with themselves.
I hope your Ship will not lose her valuable Cargo of Salt.
I thank you for the Copy of the Kings Speech, which I think fairly bids the parliament to prepare for an approaching Storm, indeed France has done every thing but make the much wished for Declaration.
I have given Monsr Derolland a Lieutenancy in Colo. pattons Regiment. I am Dear Sir Sincerely and Affectionately Yours

Go: Washington

